Citation Nr: 1112242	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  98-06 804A	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for atopic dermatitis prior to August 30, 2002.

2.  Entitlement to a rating in excess of 60 percent for atopic dermatitis with chronic eczema from August 30, 2002.

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasgenor, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 1995 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in New York, New York, which granted the Veteran an increased rating for a skin disability, from zero percent to 30 percent, effective from December 27, 1993.  The Veteran appealed for a higher rating.

By a July 2000 decision, the Board denied the Veteran's claim for a rating in excess of 30 percent for atopic dermatitis with chronic eczema.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Court noted that since the issuance of the July 2000 Board decision, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted, requiring the VA to notify claimants and their representatives of any information or evidence necessary to substantiate their claims.  As such, the Court issued an August 2001 order vacating the Board's July 2000 decision and remanded the matter for further development.  The case was sent to the Board's Evidence Development Unit (EDU), to undertake the requested development.

Prior to May 1, 2003, the Board's regulations provided that if further evidence, clarification of the evidence, correction of a procedural defect, or any other action was essential for a proper appellate decision, a Board Member or panel of Members could direct Board personnel to undertake the action essential for a proper appellate decision.  38 C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals for the Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV").   In other words, the Federal Circuit determined that aside from the limited class of development functions that the Board is statutorily permitted to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development would be conducted at the RO level.  Accordingly, the case was remanded by the Board to the RO in June 2003 to comply with the Court's order.

By a January 2004 rating action, the RO increased the rating for the Veteran's service-connected skin disease from 30 percent to 60 percent, effective August 30, 2002. 

Upon the return of the record to the Board in December 2004, it was noted that the Veteran submitted correspondence in October 2004 requesting a Travel Board hearing.  The case was thus remanded again to the RO and such a hearing was accomplished in May 2005 before a Veterans Law Judge.

By a November 2005 decision, the Board once again remanded this case to the RO for additional development.  

The case was most recently before the Board in April 2008, at which time the Veteran's disability rating  was increased to 50 percent for atopic dermatitis prior to August 30, 2003.  (It appears that the date chosen is in error and that the date intended to have been used in the decision is August 30, 2002.  Indeed, otherwise the "grant" to 50 percent would be less than the 60 percent already in effect for that time period.  The RO implemented the Board's allowance exactly as stated in the "decision" section of a May 2008 rating action-that rating decision appears to reflect that the 60 percent rating remained in effect as of August 30, 2002, thus it does not appear that any inadvertent reduction occurred.  However, the matter is called to the RO's attention for them to review as deemed appropriate.)

 The Veteran appealed the Board's April 2008 decision to the Court.  The parties entered into a Joint Motion for Remand.  In an Order of December 2009, the Court vacated the Board's decision and remanded the matter, pursuant to the Joint Motion for Remand. 

The Board notes that the Veteran was afforded Board hearings in January 2000 and May 2005.  Transcripts of these hearings have been associated with the claims file.  The Board additionally notes that those hearings were held by Veterans Law Judges who have since left employment with the Board.  The Veteran was offered an additional Board hearing in correspondence dated in June 2010.  There has been on response to this letter from either the Veteran or his representative.  This issue is further discussed in the below remand.

As noted above, there may be some inconsistencies in the Veteran's disability ratings for his service-connected atopic dermatitis between August 2002 and August 2003, due to what appears to have been a typographical error in the April 2008 Board decision.  Thus, the issues on the title page have been changed and are correctly indicated to comport with the facts and procedural history of record.  This issue is referred to the RO for any action which may need to be taken. 

The issue of entitlement to a clothing allowance has been raised by the record on numerous occasions in correspondence from the Veteran over a period of many years.  The Board notes that a VA Form 21-8679, Eligibility Determination for Clothing Allowance, indicates that the Veteran was entitled to such allowance effective August 1, 1998.  However, the approval indicates that future eligibility must be authorized.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an earlier effective date for the service connection of gout has been raised by the record, most recently in a June 2008 letter, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record discloses a need for further development prior to further final appellate review.  In this regard, the Joint Motion for Remand indicated that the Board failed to provide adequate reasons and bases in its decision.  Specifically, the record raised the issue of entitlement to an increased evaluation on an extraschedular basis, which was not addressed in the Board's April 2008 denial.  

When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  38 C.F.R. 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. West, 12 Vet. App. 524, 536 (1999).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The Court of Appeals for Veterans Claims has set forth a three-step analysis for determining whether an extra- schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the claimant's disability picture is adequately contemplated by the rating schedule.  Id. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate and no referral is required.  If, however, the symptoms are not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. at 116.

In the present case, the rating criteria for atopic dermatitis with eczema appear inadequate to evaluate the Veteran's complaints and symptoms.  Indeed, the Veteran's service-connected skin disorder has been rated analogously to eczema, at 50 percent disabling prior to August 30, 2002, under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806.  It is noted that, by regulatory amendment effective August 30, 2002, substantive changes were made to the Rating Schedule for evaluating the skin.  

Under the former criteria for Diagnostic Code 7806 for eczema, a noncompensable evaluation was warranted for slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent evaluation was warranted for exfoliation, exudation or itching, if involving an exposed surface or extensive area. A 30 percent evaluation was warranted for constant exudation or itching, extensive lesions, or marked disfigurement.  A 50 percent evaluation required ulceration or extensive exfoliation or crusting and systemic or nervous manifestations or exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Effective the date of the revised criteria, August 30, 2002, a 60 percent disabling rating has been assigned under Diagnostic Code 7822.  This diagnostic code is applicable to papulosquamous disorders not listed elsewhere in the Rating Schedule (including lichen planus, large or small plaque parapsoriasis, pityriasis lichennoides et varioliformis acuta, lympomatoid papulosus, and pityriasis rubra pilaris).  Under Diagnostic Code 7822, papulosquamous disorders with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, and; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  This is the highest available rating under that code provision.

Significantly, the Veteran has described in a January 2010 statement that his skin condition has progressively worsened over the last several years.  

Additionally, the record includes several documents which suggest the Veteran missed significant periods of work due to his skin disability.  In fact, he has argued that his atopic dermatitis interfered with his commute, resulting in time lost from work during April 2006.  The Veteran and his representative have consistently argued that his atopic dermatitis and secondary condition of diarrhea (service-connected in October 2007) interfered with employment in subsequent statements to the RO and the Board.

A February 2011 letter from the Veteran indicates that he was laid off during January 2009.  He asserts that he was laid off due to his service-connected disabilities.

In light of the fact that the Veteran's specific skin disability is not expressly contemplated by the rating schedule, and considering that the criteria for an analagous condition rely in part on use of constant systemic therapy such as corticosteroids or other immunosuppressive drugs, which may or may not be relevant to the disorder actually at issue here, the Board cannot comfortably state that the schedular evaluation is adequate here.  Moreover, the record further suggests an exceptional or unusual disability picture in terms of interference with employment, per the Veteran's statements.  Thus, the case should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular rating.  In this regard, the Board notes that the Court has held that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996)).  

Additionally, in May 2009, the Court held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453- 54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free- standing claim which must be pled with specificity).  Thus, this issue must be remanded for further development by the originating agency.

Prior to referring the case, the Board finds that a new VA examination should be obtained in order for an examiner to provide opinions as to the exact nature of the Veteran's atopic dermatitis and the effect, if any, this and other service-connected disabilities has had on his employability.

Lastly, the Board notes that a January 2010 correspondence from the Veteran indicates that he wishes an additional hearing before the Board.  However, the Board sent the Veteran a letter, dated June 2010, explaining that the 
Veterans Law Judge who last heard his case had since retired and ask if he wanted another hearing.  It was indicated that if he did not respond within 30 days that it would be assumed he did not want another hearing.  However, in this case, in light of the earlier correspondence, the Board is unwilling to make that assumption, and thus clarification is required.  If the Veteran expresses his desire for an additional hearing, then one should be afforded to him.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he desires an additional Board hearing.  If so, afford him another hearing after all of the below development has been completed.

2.  Provide the Veteran the appropriate notice in response to the claim of entitlement to a TDIU.

3.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Northport VA Medical Center.

4.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his atopic dermatitis with eczema and the impact of all of his service-connected disabilities on his employability.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Thereafter, the Veteran's claim should be forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to extraschedular ratings for atopic dermatitis with eczema in accordance with 38 C.F.R. § 3.321(b).

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



